Name: Council Framework Decision of 13 June 2002 on combating terrorism
 Type: Decision_FRAMW
 Subject Matter: criminal law;  rights and freedoms;  politics and public safety;  European construction;  cooperation policy;  justice
 Date Published: 2002-06-22

 Avis juridique important|32002F0475Council Framework Decision of 13 June 2002 on combating terrorism Official Journal L 164 , 22/06/2002 P. 0003 - 0007Council Framework Decisionof 13 June 2002on combating terrorism(2002/475/JHA)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Union, and in particular Article 29, Article 31(e) and Article 34(2)(b) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The European Union is founded on the universal values of human dignity, liberty, equality and solidarity, respect for human rights and fundamental freedoms. It is based on the principle of democracy and the principle of the rule of law, principles which are common to the Member States.(2) Terrorism constitutes one of the most serious violations of those principles. The La Gomera Declaration adopted at the informal Council meeting on 14 October 1995 affirmed that terrorism constitutes a threat to democracy, to the free exercise of human rights and to economic and social development.(3) All or some Member States are party to a number of conventions relating to terrorism. The Council of Europe Convention of 27 January 1977 on the Suppression of Terrorism does not regard terrorist offences as political offences or as offences connected with political offences or as offences inspired by political motives. The United Nations has adopted the Convention for the suppression of terrorist bombings of 15 December 1997 and the Convention for the suppression of financing terrorism of 9 December 1999. A draft global Convention against terrorism is currently being negotiated within the United Nations.(4) At European Union level, on 3 December 1998 the Council adopted the Action Plan of the Council and the Commission on how best to implement the provisions of the Treaty of Amsterdam on an area of freedom, security and justice(3). Account should also be taken of the Council Conclusions of 20 September 2001 and of the Extraordinary European Council plan of action to combat terrorism of 21 September 2001. Terrorism was referred to in the conclusions of the Tampere European Council of 15 and 16 October 1999, and of the Santa MarÃ ­a da Feira European Council of 19 and 20 June 2000. It was also mentioned in the Commission communication to the Council and the European Parliament on the biannual update of the scoreboard to review progress on the creation of an area of "freedom, security and justice" in the European Union (second half of 2000). Furthermore, on 5 September 2001 the European Parliament adopted a recommendation on the role of the European Union in combating terrorism. It should, moreover, be recalled that on 30 July 1996 twenty-five measures to fight against terrorism were advocated by the leading industrialised countries (G7) and Russia meeting in Paris.(5) The European Union has adopted numerous specific measures having an impact on terrorism and organised crime, such as the Council Decision of 3 December 1998 instructing Europol to deal with crimes committed or likely to be committed in the course of terrorist activities against life, limb, personal freedom or property(4); Council Joint Action 96/610/JHA of 15 October 1996 concerning the creation and maintenance of a Directory of specialised counter-terrorist competences, skills and expertise to facilitate counter-terrorism cooperation between the Member States of the European Union(5); Council Joint Action 98/428/JHA of 29 June 1998 on the creation of a European Judicial Network(6), with responsibilities in terrorist offences, in particular Article 2; Council Joint Action 98/733/JHA of 21 December 1998 on making it a criminal offence to participate in a criminal organisation in the Member States of the European Union(7); and the Council Recommendation of 9 December 1999 on cooperation in combating the financing of terrorist groups(8).(6) The definition of terrorist offences should be approximated in all Member States, including those offences relating to terrorist groups. Furthermore, penalties and sanctions should be provided for natural and legal persons having committed or being liable for such offences, which reflect the seriousness of such offences.(7) Jurisdictional rules should be established to ensure that the terrorist offence may be effectively prosecuted.(8) Victims of terrorist offences are vulnerable, and therefore specific measures are necessary with regard to them.(9) Given that the objectives of the proposed action cannot be sufficiently achieved by the Member States unilaterally, and can therefore, because of the need for reciprocity, be better achieved at the level of the Union, the Union may adopt measures, in accordance with the principle of subsidiarity. In accordance with the principle of proportionality, this Framework Decision does not go beyond what is necessary in order to achieve those objectives.(10) This Framework Decision respects fundamental rights as guaranteed by the European Convention for the Protection of Human Rights and Fundamental Freedoms and as they emerge from the constitutional traditions common to the Member States as principles of Community law. The Union observes the principles recognised by Article 6(2) of the Treaty on European Union and reflected in the Charter of Fundamental Rights of the European Union, notably Chapter VI thereof. Nothing in this Framework Decision may be interpreted as being intended to reduce or restrict fundamental rights or freedoms such as the right to strike, freedom of assembly, of association or of expression, including the right of everyone to form and to join trade unions with others for the protection of his or her interests and the related right to demonstrate.(11) Actions by armed forces during periods of armed conflict, which are governed by international humanitarian law within the meaning of these terms under that law, and, inasmuch as they are governed by other rules of international law, actions by the armed forces of a State in the exercise of their official duties are not governed by this Framework Decision,HAS ADOPTED THIS FRAMEWORK DECISION:Article 1Terrorist offences and fundamental rights and principles1. Each Member State shall take the necessary measures to ensure that the intentional acts referred to below in points (a) to (i), as defined as offences under national law, which, given their nature or context, may seriously damage a country or an international organisation where committed with the aim of:- seriously intimidating a population, or- unduly compelling a Government or international organisation to perform or abstain from performing any act, or- seriously destabilising or destroying the fundamental political, constitutional, economic or social structures of a country or an international organisation,shall be deemed to be terrorist offences:(a) attacks upon a person's life which may cause death;(b) attacks upon the physical integrity of a person;(c) kidnapping or hostage taking;(d) causing extensive destruction to a Government or public facility, a transport system, an infrastructure facility, including an information system, a fixed platform located on the continental shelf, a public place or private property likely to endanger human life or result in major economic loss;(e) seizure of aircraft, ships or other means of public or goods transport;(f) manufacture, possession, acquisition, transport, supply or use of weapons, explosives or of nuclear, biological or chemical weapons, as well as research into, and development of, biological and chemical weapons;(g) release of dangerous substances, or causing fires, floods or explosions the effect of which is to endanger human life;(h) interfering with or disrupting the supply of water, power or any other fundamental natural resource the effect of which is to endanger human life;(i) threatening to commit any of the acts listed in (a) to (h).2. This Framework Decision shall not have the effect of altering the obligation to respect fundamental rights and fundamental legal principles as enshrined in Article 6 of the Treaty on European Union.Article 2Offences relating to a terrorist group1. For the purposes of this Framework Decision, "terrorist group" shall mean: a structured group of more than two persons, established over a period of time and acting in concert to commit terrorist offences. "Structured group" shall mean a group that is not randomly formed for the immediate commission of an offence and that does not need to have formally defined roles for its members, continuity of its membership or a developed structure.2. Each Member State shall take the necessary measures to ensure that the following intentional acts are punishable:(a) directing a terrorist group;(b) participating in the activities of a terrorist group, including by supplying information or material resources, or by funding its activities in any way, with knowledge of the fact that such participation will contribute to the criminal activities of the terrorist group.Article 3Offences linked to terrorist activitiesEach Member State shall take the necessary measures to ensure that terrorist-linked offences include the following acts:(a) aggravated theft with a view to committing one of the acts listed in Article 1(1);(b) extortion with a view to the perpetration of one of the acts listed in Article 1(1);(c) drawing up false administrative documents with a view to committing one of the acts listed in Article 1(1)(a) to (h) and Article 2(2)(b).Article 4Inciting, aiding or abetting, and attempting1. Each Member State shall take the necessary measures to ensure that inciting or aiding or abetting an offence referred to in Article 1(1), Articles 2 or 3 is made punishable.2. Each Member State shall take the necessary measures to ensure that attempting to commit an offence referred to in Article 1(1) and Article 3, with the exception of possession as provided for in Article 1(1)(f) and the offence referred to in Article 1(1)(i), is made punishable.Article 5Penalties1. Each Member State shall take the necessary measures to ensure that the offences referred to in Articles 1 to 4 are punishable by effective, proportionate and dissuasive criminal penalties, which may entail extradition.2. Each Member State shall take the necessary measures to ensure that the terrorist offences referred to in Article 1(1) and offences referred to in Article 4, inasmuch as they relate to terrorist offences, are punishable by custodial sentences heavier than those imposable under national law for such offences in the absence of the special intent required pursuant to Article 1(1), save where the sentences imposable are already the maximum possible sentences under national law.3. Each Member State shall take the necessary measures to ensure that offences listed in Article 2 are punishable by custodial sentences, with a maximum sentence of not less than fifteen years for the offence referred to in Article 2(2)(a), and for the offences listed in Article 2(2)(b) a maximum sentence of not less than eight years. In so far as the offence referred to in Article 2(2)(a) refers only to the act in Article 1(1)(i), the maximum sentence shall not be less than eight years.Article 6Particular circumstancesEach Member State may take the necessary measures to ensure that the penalties referred to in Article 5 may be reduced if the offender:(a) renounces terrorist activity, and(b) provides the administrative or judicial authorities with information which they would not otherwise have been able to obtain, helping them to:(i) prevent or mitigate the effects of the offence;(ii) identify or bring to justice the other offenders;(iii) find evidence; or(iv) prevent further offences referred to in Articles 1 to 4.Article 7Liability of legal persons1. Each Member State shall take the necessary measures to ensure that legal persons can be held liable for any of the offences referred to in Articles 1 to 4 committed for their benefit by any person, acting either individually or as part of an organ of the legal person, who has a leading position within the legal person, based on one of the following:(a) a power of representation of the legal person;(b) an authority to take decisions on behalf of the legal person;(c) an authority to exercise control within the legal person.2. Apart from the cases provided for in paragraph 1, each Member State shall take the necessary measures to ensure that legal persons can be held liable where the lack of supervision or control by a person referred to in paragraph 1 has made possible the commission of any of the offences referred to in Articles 1 to 4 for the benefit of that legal person by a person under its authority.3. Liability of legal persons under paragraphs 1 and 2 shall not exclude criminal proceedings against natural persons who are perpetrators, instigators or accessories in any of the offences referred to in Articles 1 to 4.Article 8Penalties for legal personsEach Member State shall take the necessary measures to ensure that a legal person held liable pursuant to Article 7 is punishable by effective, proportionate and dissuasive penalties, which shall include criminal or non-criminal fines and may include other penalties, such as:(a) exclusion from entitlement to public benefits or aid;(b) temporary or permanent disqualification from the practice of commercial activities;(c) placing under judicial supervision;(d) a judicial winding-up order;(e) temporary or permanent closure of establishments which have been used for committing the offence.Article 9Jurisdiction and prosecution1. Each Member State shall take the necessary measures to establish its jurisdiction over the offences referred to in Articles 1 to 4 where:(a) the offence is committed in whole or in part in its territory. Each Member State may extend its jurisdiction if the offence is committed in the territory of a Member State;(b) the offence is committed on board a vessel flying its flag or an aircraft registered there;(c) the offender is one of its nationals or residents;(d) the offence is committed for the benefit of a legal person established in its territory;(e) the offence is committed against the institutions or people of the Member State in question or against an institution of the European Union or a body set up in accordance with the Treaty establishing the European Community or the Treaty on European Union and based in that Member State.2. When an offence falls within the jurisdiction of more than one Member State and when any of the States concerned can validly prosecute on the basis of the same facts, the Member States concerned shall cooperate in order to decide which of them will prosecute the offenders with the aim, if possible, of centralising proceedings in a single Member State. To this end, the Member States may have recourse to any body or mechanism established within the European Union in order to facilitate cooperation between their judicial authorities and the coordination of their action. Sequential account shall be taken of the following factors:- the Member State shall be that in the territory of which the acts were committed,- the Member State shall be that of which the perpetrator is a national or resident,- the Member State shall be the Member State of origin of the victims,- the Member State shall be that in the territory of which the perpetrator was found.3. Each Member State shall take the necessary measures also to establish its jurisdiction over the offences referred to in Articles 1 to 4 in cases where it refuses to hand over or extradite a person suspected or convicted of such an offence to another Member State or to a third country.4. Each Member State shall ensure that its jurisdiction covers cases in which any of the offences referred to in Articles 2 and 4 has been committed in whole or in part within its territory, wherever the terrorist group is based or pursues its criminal activities.5. This Article shall not exclude the exercise of jurisdiction in criminal matters as laid down by a Member State in accordance with its national legislation.Article 10Protection of, and assistance to, victims1. Member States shall ensure that investigations into, or prosecution of, offences covered by this Framework Decision are not dependent on a report or accusation made by a person subjected to the offence, at least if the acts were committed on the territory of the Member State.2. In addition to the measures laid down in the Council Framework Decision 2001/220/JHA of 15 March 2001 on the standing of victims in criminal proceedings(9), each Member State shall, if necessary, take all measures possible to ensure appropriate assistance for victims' families.Article 11Implementation and reports1. Member States shall take the necessary measures to comply with this Framework Decision by 31 December 2002.2. By 31 December 2002, Member States shall forward to the General Secretariat of the Council and to the Commission the text of the provisions transposing into their national law the obligations imposed on them under this Framework Decision. On the basis of a report drawn up from that information and a report from the Commission, the Council shall assess, by 31 December 2003, whether Member States have taken the necessary measures to comply with this Framework Decision.3. The Commission report shall specify, in particular, transposition into the criminal law of the Member States of the obligation referred to in Article 5(2).Article 12Territorial applicationThis Framework Decision shall apply to Gibraltar.Article 13Entry into forceThis Framework Decision shall enter into force on the day of its publication in the Official Journal.Done at Luxembourg, 13 June 2002.For the CouncilThe PresidentM. Rajoy Brey(1) OJ C 332 E, 27.11.2001, p. 300.(2) Opinion delivered on 6 February 2002 (not yet published in the Official Journal).(3) OJ C 19, 23.1.1999, p. 1.(4) OJ C 26, 30.1.1999, p. 22.(5) OJ L 273, 25.10.1996, p. 1.(6) OJ L 191, 7.7.1998, p. 4.(7) OJ L 351, 29.12.1998, p. 1.(8) OJ C 373, 23.12.1999, p. 1.(9) OJ L 82, 22.3.2001, p. 1.